DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an instance of game source data” (line 2) and “a game play data set” (lines 4-5).  Claim 1, upon which claim 2 depends, recites “an instance of game source data” (line 10) and “a game play data set” (line 11).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting the same limitation a second time makes it unclear whether the two instances of refer to the same claim element or different claim elements.  Dependent claims 3 and 10-11 recite similar language and are similarly rejected.  Appropriate correction is required.
Claim 4 recites “the mobile device” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 17 and dependent claims 7-8, 12, 18-20 recite similar language and are similarly rejected.  Dependent claims 5-7 and 13-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 4 recites “the mobile device” (line 2).  Claim 1, upon which claim 4 depends, recites “a first mobile device” (lines 7-8).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Independent claim 17 and dependent claims 7-8, 12, 18-20 recite similar language and are similarly rejected.  Dependent claims 5-7 and 13-15 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 9 recites “a plurality of mobile devices” (lines 1-2 and 7-8).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting the same limitation a second time makes it unclear whether the two instances of refer to the same claim element or different claim elements.  Dependent claims 10-16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 17 recites “a bingo ball call” (lines 6 and 7).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting the same limitation a second time makes it unclear whether the two instances of refer to the same claim element or different claim elements.  Dependent claims 18-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 1:  The claims recites a mobile support system (claims 1-8), a computer-implemented method (claims 9-16), and a non-transitory computer readable medium (claims 17-20).  The claims fall within a statutory category of invention. 
Step 2a, prong 1:  Claim 1 is a representative claim and recites (the abstract idea is underlined):
A mobile support system for providing wagering game play to a plurality of mobile devices, the mobile support system comprises: 
a memory storing game source data that is used to evaluate game outcomes for a wagering game; and 
at least one processor executing instructions that, when executed, cause the at least one processor to: 
receive a play request for the wagering game and associated with a first mobile device, the play request includes a wager amount and represents placement of a wager for an instance of game play of the wagering game; 
generate an instance of game source data for the wagering game; 
identify a game play data set used for the play request; 
prior to performing a withdrawal transaction of the wager amount for the play request, generate a wager outcome for the play request by comparing the game source data with the game play data set; and 
after determining the wager outcome for the play request, cause the withdrawal transaction of the wager amount for the play request to be performed, thereby completing a placement of the wager amount for the play request.  
The claims are directed to providing a game of chance.  This falls into the grouping of certain methods or organizing human activity.  In particular receiving a wager, completing a placement of a wager by causing a withdrawal transaction falls into the subcategory of fundamental economic principles or practices.  Providing the game by receiving a play request, generating game source data, identifying a game play data set and generating a wager outcome fall into the subcategory of managing personal behavior or relationships or interactions.  Generating a wager outcome by comparing the game source data with the game play set data falls into the category of mental processes since this step can be performed in the human mind.
Thus, under the broadest reasonable interpretation, these limitations fall into the certain methods of human activity grouping and mental processes groupings of abstract ideas. 
Step 2a, prong 2:  Under prong 2 of Step 2A, the examiner considers whether additional elements integrate the abstract idea into a practical application.  To do so, the examiner looks to the following exemplary considerations, looking at the elements individually and in combination:  
• an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
• an additional element effects a transformation or reduction of a particular article to a different state or thing; and
• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 1 recites the following additional elements:  a mobile support system, a plurality of mobile devices, a memory, at least one processor, a random number generator, and a server.  
The functioning of the computer is not improved.  The examiner is unable to identify any technology or technical field that is improved.  
The additional elements do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
The additional element do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture.
The additional element do not effect a transformation or reduction of a particular article to a different state or thing.
The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
The combination of these additional elements (the mobile support system, the plurality of mobile devices, the memory, at least one processor, the random number generator, and the server) is no more than using generic computing components to apply the judicial exception, adding insignificant extra-solution activity to the judicial exception and generally linking the judicial exception to a particular technological environment or field of use.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Step 2b:  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and generally linking the use of the judicial exception to a particular technological environment or field of use, namely, that the multi-function peripheral device is a peripheral for a gaming machine. The same analysis applies here in step 2B and does not provide an inventive concept.
the mobile support system, the plurality of mobile devices, (Stockham et al., US 7,785,183 B1, it is also well-known that multiple gaming devices may be linked via a central computer or server to create a wide area gaming network; the central computer then tracks relevant data and facilitates large jackpots and related benefits to linked devices [C2:66-C3:3]),
the memory (Walker et al., US 2004/0082384 A1, components well known in the art, specifically a processor, Ram and ROM, a data storage device, a random number generator, a communication port, a hopper controller, a hopper, a video controller, a touch screen, a coin acceptor controller, a coin acceptor, a bill acceptor controller, a bill acceptor, a reel controller, reels, an input device, an output device and a sensor [0058]), 
at least one processor (Walker et al., US 2004/0082384 A1, components well known in the art, specifically a processor, Ram and ROM, a data storage device, a random number generator, a communication port, a hopper controller, a hopper, a video controller, a touch screen, a coin acceptor controller, a coin acceptor, a bill acceptor controller, a bill acceptor, a reel controller, reels, an input device, an output device and a sensor [0058]), 
the random number generator (Walker et al., US 2004/0082384 A1, components well known in the art, specifically a processor, Ram and ROM, a data storage device, a random number generator, a communication port, a hopper controller, a hopper, a video controller, a touch screen, a coin acceptor controller, a coin acceptor, a bill acceptor controller, a bill acceptor, a reel controller, reels, an input device, an output device and a sensor [0058]), and 
the server (Stockham et al., US 7,785,183 B1, it is also well-known that multiple gaming devices may be linked via a central computer or server to create a wide area gaming network; the central computer then tracks relevant data and facilitates large jackpots and related benefits to linked devices [C2:66-C3:3])
For these reasons, there is no inventive concept. The claim is not patent eligible.  Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.

Prior Art Rejections
There are currently no prior art rejections against the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715